9 Cal.App.2d 69 (1935)
THE PEOPLE, Respondent,
v.
WALTER LAWYER, Appellant.
Crim. No. 1845. 
California Court of Appeals. First Appellate District, Division Two.  
September 3, 1935.
 Walter Lawyer, in pro. per., for Appellant.
 U.S. Webb, Attorney-General, and Seibert L. Sefton, Deputy Attorney-General, for Respondent.
 Nourse, P. J.
 The defendant was tried on an information charging the stealing of a cow. Following his conviction he appealed to this court and the judgment and the motion denying a new trial were both affirmed. Thereafter he made a motion in the trial court to set aside the judgment on fourteen grounds of asserted errors occurring during the trial. His motion was denied and he now appeals from that order.
 [1] All the grounds assigned in the motion were matters which could have been raised on the motion for a new trial or on the appeal from the judgment. All relate to matters of alleged error, but none challenges the jurisdiction of the trial court to pronounce the judgment of conviction. No one of the grounds was sufficient to give the trial court jurisdiction to set aside that judgment. (People v. Russell, 139 Cal.App. 417, 419 [34 PaCal.2d 203], and cases there cited.)
 The order is affirmed.
 Sturtevant, J., and Spence, J., concurred.